Citation Nr: 0302279	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for vaginitis and 
urinary tract infections, to include as secondary to service-
connected bladder disability.

2.  Entitlement to an initial disability evaluation higher 
than 20 percent for degenerative disc disease of the lumbar 
spine with right leg radiculopathy.

3.  Entitlement to an initial disability evaluation higher 
than 20 percent for temporomandibular joint (TMJ) syndrome.

4.  Entitlement to an initial disability evaluation higher 
than 20 percent, to include an evaluation higher than 30 
percent as of May 1, 1998, for a bladder disability to 
include stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to February 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied a number of claims for 
entitlement to service connection including entitlement to 
service connection for vaginitis and urinary tract 
infections.  In that decision, the RO also granted 
entitlement to service connection for a lumbar syndrome with 
right lower extremity radiculopathy, TMJ, and a bladder 
disability, assigning noncompensable evaluations to each 
disability.  The veteran appealed a number of the decided 
issues, including the assignment of noncompensable 
evaluations.

In October 2000, the RO granted an initial disability 
evaluation of 20 percent for degenerative disc disease of the 
low back, an initial disability evaluation of 20 percent for 
TMJ, and staged ratings for the veteran's bladder disability 
including an initial disability evaluation of 20 percent and 
a 30 percent evaluation as of May 1, 1998.  The RO also 
denied entitlement to a total disability rating based on 
individual unemployability and gave notice to the veteran of 
this denial and of her appellate rights.  The veteran did not 
submit a notice of disagreement as to the denial of 
entitlement to a total rating within one year of the notice 
of that decision.  Accordingly, the issue of entitlement to a 
total rating based on individual unemployability is not 
properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences recurrent urinary tract 
infections due to the need to catheterize herself daily 
because of her service-connected bladder disability.

3.  Frequent vaginal infections decreased following 
hysterectomy and have not been medically linked to the 
veteran's period of service and/or her service-connected 
bladder disability.

4.  Prior to the veteran's April 2000 back surgery, she 
experienced constant low back pain with right lower extremity 
weakness.  She had moderate limitation of motion due to pain.

5.  Following the veteran's April 2000 back surgery, she 
experienced a return of significant low back pain with 
decreased sensation in the L4 and L5 distribution and severe 
limitation of motion in the lumbar spine.  She has 
degenerative disc disease at the L3-L4, L4-L5, and L5-S1 
levels, and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain.

6.  The veteran stopped working on June 11, 2002, due to her 
service-connected low back disability.  Since that time, she 
has been unable to secure or follow a substantially gainful 
occupation as a result of her service-connected low back 
disability.

7.  The veteran has had consistent complaints of jaw pain 
with overuse and inter-incisal range of motion from 0 to 23 
millimeters until November 4, 2002, when she was found to 
have inter-incisal range of motion limited to 20 millimeters.

8.  Prior to the veteran's March 1998 bladder surgery, she 
experienced urinary frequency and stress incontinence 
requiring the use of absorbent materials which had to be 
changed two to three times per day.

9.  Following the veteran's March 1998 bladder surgery, she 
has required catheterization for every voiding.


CONCLUSIONS OF LAW

1.  Recurrent urinary tract infections are the result of the 
veteran's service-connected bladder disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).

2.  Vaginitis was not incurred in or as a result of active 
service or as a consequence of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  The criteria for an initial disability evaluation higher 
than 20 percent for degenerative disc disease of the lumbar 
spine with right leg radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 and 5293 
(2002).

4.  The criteria for a 60 percent disability evaluation for 
degenerative disc disease of the lumbar spine with right leg 
radiculopathy have been met as of July 1, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 
and 5293 (2002).

5.  The criteria for a 100 percent extra-schedular disability 
evaluation for degenerative disc disease of the lumbar spine 
with right leg radiculopathy have been met as of June 11, 
2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321 
(2002).

6.  The criteria for an initial disability evaluation higher 
than 20 percent for temporomandibular joint (TMJ) syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.150, Diagnostic Code 9905 (2002).

7.  The criteria for a 30 percent disability evaluation for 
temporomandibular joint (TMJ) syndrome have been met as of 
November 4, 2002.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.150, Diagnostic Code 9905 (2002).

8.  The criteria for an initial disability evaluation of 40 
percent for a bladder disability, to include stress 
incontinence, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.115a, 4.115b, Diagnostic Code 7517 
(2002).

9.  The criteria for a disability evaluation higher than 30 
percent as of May 1, 1998, for a bladder disability have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.115a, 4.115b, Diagnostic Code 7517 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a statement of the case dated in October 1997 and 
in a supplemental statement of the case dated in October 2000 
in that she was informed of the evidence needed to 
substantiate her claims as well as both her responsibilities 
and those of VA in obtaining any needed evidence.  As such, 
the Board finds that the information provided to the veteran 
specifically satisfied the notification requirement of the 
VCAA.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims.  The veteran testified before the Board 
in September 2002, and has actively participated in the 
development of her claims on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

I.
Service Connection for
Vaginitis and Urinary Tract Infections

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).

The evidence of record clearly shows that the veteran 
experiences recurrent urinary tract infections.  She 
underwent VA examination in March 2000 and although she did 
not show signs of vaginitis and/or a urinary tract infection 
at that time, the VA examiner diagnosed recurrent vaginitis 
and urinary tract infections and noted that the veteran's 
urinary tract infections were due to catheterization 
procedures which were required as a result of her service-
connected bladder disability.  It was noted that the 
frequency of vaginal infections had decreased following 
hysterectomy.  The examiner did not link the veteran's 
history of vaginal infections to her period of service or to 
her service-connected bladder disability.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence of record and resolving all reasonable 
doubt in favor of the veteran, the Board finds that although 
the veteran did not have signs of a disability upon 
examination in March 2000, she experiences recurrent urinary 
tract infections, which are deemed to be a chronic 
disability, as a result of her service-connected bladder 
disability.  Therefore, service connection on a secondary 
basis is granted for recurrent urinary tract infections.  
Service connection must be denied, however, for vaginitis as 
it is not shown to be a chronic disability which had its 
inception during service, as a consequence of service, or as 
a result of the veteran's service-connected bladder 
disability.  The evidence of record simply shows that the 
veteran had a history of vaginal infections, the frequency of 
which decreased following hysterectomy.

II.
Increased Disability Evaluations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



A.
Low Back Disability

The veteran's low back disability has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Codes 
5292 and 5293.  Diagnostic Code 5292 allows for the 
assignment of evaluations based on limitation of motion in 
the lumbar spine.  Specifically, a 40 percent evaluation is 
assigned when there is evidence of severe limitation, a 20 
percent evaluation is assigned when there is evidence of 
moderate limitation, and a 10 percent evaluation is assigned 
when there is only slight limitation of motion in the lumbar 
spine.

Diagnostic Code 5293 sets forth the criteria for assigning 
disability evaluations when there is medical evidence of 
intervertebral disc syndrome.  When the syndrome is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief, a 60 percent evaluation is appropriate 
for assignment.  A 40 percent evaluation is assigned when the 
disc syndrome is severe with recurring attacks and only 
intermittent relief; a 20 percent evaluation is assigned when 
there is evidence of moderate impairment due to recurring 
attacks; and, a 10 percent evaluation is assigned when there 
is evidence of mild impairment.  It is noted that the 
criteria of Diagnostic Code 5293 changed effective September 
23, 2002.  The veteran is entitled to review under both 
criteria with application of the most favorable unless 
otherwise set forth by Congress.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board finds that it is to 
the veteran's advantage to apply the criteria as set out 
above.  Thus, the discussion of the appropriate evaluation 
will be confined to the above referenced criteria.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, the veteran's reports of 
low back and right lower extremity pain and weakness have 
been considered in conjunction with the limitation of motion 
criteria of Diagnostic Code 5292.

The evidence of record shows that the veteran retired from 
active service in February 1996 and made application for VA 
compensation benefits in March 1996.  She underwent VA 
examination in August 1996 and was found to have a normal 
range of motion in her lumbar spine with no objective 
evidence of pain shown on examination.  At that time, she had 
forward flexion to 70 degrees, extension to 10 degrees, and 
lateral bending and rotation to 15 degrees.

The veteran underwent another VA examination in March 2000 
and complained of constant pain in her lower back and right 
lower extremity, weakness and lack of coordination in her 
right lower extremity, and lack of endurance.  She presented 
with a normal posture and gait and there was no evidence of 
muscle spasm or weakness.  The veteran had painful motion 
with all testing with flexion limited to 45 degrees; 
extension was again to 10 degrees, bilateral lateral bending 
to 20 
degrees, and bilateral rotation to 30 degrees.  There was no 
evidence of sensory deficit, but the veteran was tender over 
the right lumbar paraspinals and sciatic notch.  X-rays 
showed disc space narrowing at the L4-L5 level consistent 
with herniation.

In April 2000, the veteran underwent right L4-L5 discectomy 
followed by physical therapy and pain management. Treatment 
records show that the veteran's low back and right lower 
extremity pain returned and that she has continued to 
complain of limitation of motion in the lower back causing 
difficulty dressing and performing daily activities.  

In May 2002, the veteran's neurosurgeon opined that the 
veteran was no longer employable due to limitation of motion 
in the low back causing an inability to bend over and 
difficulty walking.  He reported that magnetic resonance 
imaging did not show a recurrent herniated disc, but did show 
degenerative disc disease at L3-L4, L4-L5, and L5-S1, lateral 
recessed stenosis, a left lateral herniated nucleus pulposus 
at L3-L4, and mild retrolisthesis at multiple levels.

The veteran credibly testified before the Board in September 
2002 that she stopped working in June 2002 because her back 
pain had continued to increase, she was not allowed to stand 
periodically at work, and her neurosurgeon recommended that 
she stop working.  Throughout the hearing, the veteran stood 
periodically.  She stated that she required assistance 
getting dressed because she could not bend over, that she 
used a cane for balance because her right leg had a tendency 
to give-way, and that she required pain medication on a daily 
basis to manage her constant back and right leg pain.  The 
veteran testified that she participated in physical therapy 
and pain management, had received steroid shots, and had 
another surgery recommended in an effort to relieve some of 
her lower back pain.

Given the evidence as outlined above, the Board finds that 
the veteran showed no evidence of limitation of motion upon 
her first VA examination, but made complaints of pain in the 
lower back.  Just prior to her April 2000 surgery, she showed 
limitation of flexion in her back with pain on all motion 
testing and had complaints of constant low back pain with 
right lower extremity weakness.  As such, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that she had moderate limitation of motion due to pain prior 
to her April 2000 back surgery and, as a consequence, a 20 
percent initial disability evaluation is the most favorable 
evaluation available for assignment.  A higher evaluation may 
not be assigned for the period following the veteran's 
discharge from service because there is no medical evidence 
to suggest severe intervertebral disc syndrome and/or severe 
limitation of motion in the lumbar spine.  Following the 
veteran's April 2000 back surgery, however, the medical 
evidence shows that the veteran experienced a return of 
significant low back pain with decreased sensation in the L4 
and L5 distribution and severe limitation of motion in the 
lumbar spine.  Therefore, following the assignment of a 100 
percent rating for a period of convalescence which ended June 
30, 2000, the Board finds that the assignment of a 60 percent 
rating more accurately assesses the amount of disability 
experienced by the veteran as she appears to have persistent 
symptoms compatible with sciatic neuropathy suggesting 
disability analogous to pronounced intervertebral disc 
syndrome.  This is the highest schedular evaluation for low 
back disability.  As such, a higher schedular evaluation is 
not available for assignment.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  

The veteran has submitted evidence of marked interference 
with employment due to low back disability since June 2002.  
Specifically, the veteran's neurosurgeon opined in May 2002 
that the veteran was no longer employable due to limitation 
of motion in the low back causing an inability to bend over 
and difficulty walking and the veteran credibly testified 
before the Board that she stopped working in June 2002 
because her back pain had continued to increase, she was not 
allowed to stand periodically at work, and her neurosurgeon 
recommended that she stop working.  She submitted evidence 
from her employer showing that she had missed numerous days 
of work due to back pain and limitation and that she resigned 
her position as a reservation agent on June 11, 2002.

Given the evidence as outlined above, the Board finds that 
the veteran has been unable to secure or follow a 
substantially gainful occupation due to her service-connected 
low back disability as of June 11, 2002.  Accordingly, a 100 
percent extra-schedular evaluation is granted as of June 11, 
2002.


B.
Temporomandibular Joint Syndrome

The veteran's TMJ has been evaluated under 38 C.F.R. Section 
4.150,  Diagnostic Code 9905, which sets forth the criteria 
for evaluating TMJ based on limited motion of the 
temporomandibular articulation.  Specifically, a 40 percent 
evaluation is assigned when inter-incisal range of motion is 
limited from 0 to 10 millimeters (mm); a 30 percent 
evaluation is assigned when articulation is limited from 11 
to 20 mm; a 20 percent evaluation is assigned when 
articulation is limited from 21 to 30 mm; and, a 10 percent 
evaluation is assigned when articulation is limited from 31 
to 40 mm or the range of lateral excursion is limited from 0 
to 4 mm.

The evidence of record shows that the veteran has periodic 
complaints of jaw pain with overuse and cannot open her mouth 
wide for extended periods of time.  In March 2000, her inter-
incisal maximum range was 0 to 23 mm, and her lateral 
excursion was 0 to 3 mm on the left, 0 to 4 mm on the right.  
Treatment records do not show any exceptional findings.

In September 2002, the veteran testified before the Board 
that a specific tool was used when she underwent dental 
treatment in an effort to keep her mouth from opening too 
wide for extended periods of time.  She stated that she 
experienced slight earaches and headaches with overuse of the 
jaw, but did not have many symptoms when she limited her 
talking.  The veteran testified that she took Motrin for pain 
as needed.

The most recent treatment records submitted by the veteran 
reveal continued complaints of periodic pain.  Upon 
examination on November 4, 2002, there were no findings of 
infection or penetration of the oral mucosa by retained 
hardware.  The veteran's inter-incisal range of motion, 
however, was limited to 20 mm.

Following a review of the evidence of record, the Board finds 
that the veteran has had inter-incisal range from 0 to 23 mm, 
which falls into the 20 percent rating range, for all 
pertinent periods until the most recent treatment record 
showed a limitation to 20 mm.  Limitation of inter-incisal 
motion to 20 mm meets the criteria for a 30 percent 
disability.  Accordingly, the initial evaluation of 20 
percent for the veteran's TMJ is appropriate, but an increase 
in disability evaluation to 30 percent is warranted as of 
November 4, 2002.  There is no evidence to suggest that 
additional staged ratings and/or the assignment of an extra-
schedular rating would be required as the veteran's range of 
motion is not shown to be less than 11 mm, she does not 
require periods of hospitalization for her jaw disability, 
and the veteran has not asserted that the interference with 
her employment was in any way related to her TMJ.

C.
Bladder Disability

The veteran's bladder disability has been evaluated using the 
various criteria set forth at 38 C.F.R. Section 4.115a for 
genitourinary system dysfunctions.  For the time period prior 
to the veteran's March 1998 bladder surgery, the voiding 
dysfunction criteria were considered as the veteran's 
complaints were predominantly of stress incontinence.  Since 
her surgery, however, the obstructed voiding criteria have 
been used because the veteran has been unable to void without 
catheterization.

Under the voiding dysfunction criteria, a 60 percent 
evaluation is assigned when there is evidence of required use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day; a 40 percent 
evaluation is assigned when absorbent materials must be 
changed two to four times per day; and, a 20 percent 
evaluation is assigned when there is evidence that the 
wearing of absorbent material is required and it must be 
changed less than two times per day.

Using the obstructed voiding criteria, a 30 percent 
evaluation is assigned when there is evidence of urinary 
retention requiring intermittent or continuous 
catheterization; a 10 percent evaluation is assigned when 
there is evidence of marked obstructive symptomatology such 
as hesitancy, slow or weak stream, and/or decreased force of 
stream, with additional impairment.

The evidence of record reveals that the veteran had improved 
and asymptomatic stress incontinence upon VA examination in 
August 1996.  Treatment records through March 1998, however, 
show that her symptoms returned with urgency, frequency, urge 
incontinence, and significant stress urinary incontinence 
mainly when coughing, straining or performing physical 
activities.  She related using three to four absorbent pads 
per day.  In March 1998, the veteran underwent cystoscopy and 
pubovaginalis sling.  Unfortunately, since this operation, 
the veteran has been unable to void without catheterization.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the appropriate initial evaluation for the veteran's 
bladder disability is 40 percent using the voiding 
dysfunction criteria as there is evidence of the use of three 
to four absorbent pads per day for stress incontinence.  The 
higher evaluation of 60 percent is not for assignment because 
the veteran was not required to use an appliance nor did she 
need to change her absorbent materials more than four times 
per day prior to the March 1998 surgery.  Therefore, the 
veteran's request for a higher initial evaluation is granted 
through the date of her surgery.  The Board notes that a 100 
percent rating was assigned for the month of April 1998 for a 
period of convalescence.

Following the veteran's March 1998 surgery and period of 
convalescence, the appropriate evaluation for assignment is 
30 percent as she meets the criterion of urinary retention 
requiring intermittent or continuous catheterization.  The 
evidence clearly shows that the veteran must self-catheterize 
with each void.  There is no higher schedular evaluation 
available for assignment and the Board finds that an extra-
schedular evaluation would not be appropriate as there is no 
evidence that the veteran requires periods of hospitalization 
due to her bladder disability nor that the recent 
interference with her employment is a result of her bladder 
disability.  It is noted that the veteran testified before 
the Board in September 2002 that she had been, "spoken to" 
at work about her time spent in the restroom; however, the 
veteran also testified that her inability to perform work 
duties on a regular basis was a result of her low back 
disability and the medical evidence supports the veteran's 
contention that she is unemployable due to a back disability.  
As such, an increased rating for a bladder disability is 
denied.


ORDER

Service connection for recurrent urinary tract infections 
secondary to service-connected bladder disability is granted.

Service connection for vaginitis, to include as secondary to 
service-connected bladder disability, is denied.

An initial disability evaluation higher than 20 percent for 
degenerative disc disease of the lumbar spine with right leg 
radiculopathy is denied.

A 60 percent disability evaluation for degenerative disc 
disease of the lumbar spine with right leg radiculopathy is 
granted as of July 1, 2000, subject to the laws and 
regulations governing the award of monetary benefits.

A 100 percent disability evaluation for degenerative disc 
disease of the lumbar spine with right leg radiculopathy is 
granted as of June 11, 2002, subject to the laws and 
regulations governing the award of monetary benefits.

An initial disability evaluation higher than 20 percent for 
temporomandibular joint syndrome is denied.

A 30 percent disability evaluation for temporomandibular 
joint syndrome is granted as of November 4, 2002, subject to 
the laws and regulations governing the award of monetary 
benefits.

An initial disability evaluation of 40 percent for a bladder 
disability, to include stress incontinence, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

A disability evaluation higher than 30 percent for a bladder 
disability as of May 1, 1998 is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

